Title: The Eastern Navy Board to the American Commissioners, 9 April 1778
From: Eastern Navy Board
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Boston April 9. 1778
The Navy Board Eastern department, present their Respects to the Honble: Commissioners at the Court of France, and Inclose them the Gazettes to this date, by the Ship Providence. Other Packages, they have by them for the Honble. Commissioners, they don’t think proper to risque thro’ the dangerous Channel this Ship is obliged to pass.
 
Notation: Card from the Navy Board 9 Ap. 1778
